UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

— em x
UNITED STATES OF AMERICA
. ORDER OF FORFEITURE/
-V.- : MONEY JUDGMENT
MIGUEL ARIEL SUSANA, i 17 Cr. 495 (RJS)
Defendant. :
ae ak i Aa Sia eh ee See CT Ra Te Me a ge Ge eT aa a a x

WHEREAS, on or about August 10, 2017, MIGUEL ARIEL SUSANA (the
“Defendant”) was charged in a one-count Indictment, 17 Cr. 495 (RJS) (the “Indictment”), with
conspiracy to distribute and possess with intent to distribute one kilogram and more of mixtures
and substances containing a detectable amount of heroin, in violation of Title 21, United States
Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

WHEREAS, the Indictment included a forfeiture allegation seeking forfeiture to
the United States, pursuant to Title 21, United States Code, Section 853, of any and all property
constituting or derived from any proceeds the Defendant obtained directly or indirectly as a result
of the offense charged in the Indictment, and any and all property used or intended to be used in
any manner or part to commit and to facilitate the commission of the offense charged in the
Indictment, including proceeds obtained as a result of the offense charged in the Indictment;

WHEREAS, on or about June 20, 2019, the Defendant pled guilty, pursuant to a
plea agreement, to the lesser-included offense charged in the Indictment; that is, a conspiracy to
distribute and possess with intent to distribute 100 grams and more of mixtures and substances
containing a detectable amount of heroin, in violation of Title 21, United States Code, Sections

846, 841(a)(1), and 841(b)(1)(B);
WHEREAS, the Government asserts that $23,800.00 in United States currency
represents property constituting, or derived from proceeds obtained directly or indirectly as a result
of the commission of the offense charged in the Indictment;

WHEREAS, the Government seeks a money judgment in the amount of $23,800.00
in United States currency pursuant to Title 21, United States Code, Section 853, representing
proceeds traceable to the offense charged in the Indictment that the Defendant personally obtained;
and

WHEREAS, the Court finds that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in the Indictment that the Defendant
personally obtained cannot be located upon the exercise of due diligence.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

ls As aresult of the offense charged in the Indictment, to which the Defendant
pled guilty, a money judgment in the amount of $23,800.00 in United States currency (the “Money
Judgment”), representing the amount of proceeds traceable to the offense charged in the Indictment
that the Defendant personally obtained, shall be entered against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Order of Forfeiture/Money Judgment is final as to the Defendant, MIGUEL ARIEL SUSANA,
and shall be deemed part of the sentence of the Defendant, and shall be included in the judgment
of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the “United States Marshals Service” and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service or its designee is authorized to deposit
the payments on the Money Judgment in the Asset Forfeiture Fund, and the United States shall
have clear title to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,
upon entry of this Order of Forfeiture/Money Judgmenit, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or dispose of forfeitable property,
including depositions, interrogatories, requests for production of documents and the issuance of
subpoenas.

7. This Court shall retain jurisdiction to enforce this Order of
Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of the Federal

Rules of Criminal Procedure.
8. The Clerk of the Court shall forward three certified copies of this
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One Saint Andrews Plaza, New York, New York 10007.

1

HONORABLE RICHARD J. SUL
UNITED STATES CIRCUIT JUDGE

Dated: New York, New York
“pet. S$ ,2019

SO ORDERED:

 
